Chapman. C. J.
Although, in the written agreement, Benton and Martin “agree to sell” the property to Malone, and he “ agrees to purchase ” it, for a sum named, to be paid “ on or before the 15th of October next,” yet as the property was already in the possession of Malone, and nothing remained to be done by the vendors, and there is nothing to indicate that the title is not to pass till the happening of a future event, we think the fair interpretation is, that it is an agreement for a present sale.
The agreement of Malone to make the payment at the stipulated time, or return the property in good condition, free from debts contracted by him, is executory, and does not imply that he is to have no title in the mean time.

Judgment for the defendant.